                  Case 20-51002-BLS               Doc 76        Filed 08/02/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                      §    Chapter 11 Case
                                                            §
Old LC, Inc., et al.1                                       §    Case No. 19-11791 (BLS)
                                                            §
                  Debtors.                                  §    Jointly Administered

                                                            §
Official Committee of Unsecured Creditors                   §
of Old LC, Inc., et al., for and on behalf of               §
the estates of Old LC, Inc., et al.;                        §
                                                            §
                                     Plaintiff,             §
                                                            §
v.                                                          §    Adv. No. 20-51002 (BLS)
                                                            §
Upfront V, LP, Breakwater Credit                            §
Opportunities Fund, L.P.; Upfront GP V,                     §                            75
                                                                 Re: Docket No. 58, 60, ___
LLC; Mark Suster; Dana Kibler; Gregory                      §
Bettinelli; Saif Mansour; Aamir Amdani;                     §
Eric Beckman; Darrick Geant; and Joseph                     §
Kaczorowski                                                 §
                                                            §
                                     Defendants.            §

                                                       ORDER

         Before this Court is the Motion of Breakwater Defendants for Protective Order [Docket

No. 58] (“Motion for Protective Order”) and Plaintiff’s Motion to Deny or Continue Breakwater

Defendant’s Motion for Partial Summary Judgment to Permit Necessary Discovery and Motion to

Compel Deposition [Docket No. 60] (“Rule 56(d) Motion”).


         After consideration of the Motion for Protective Order and the Rule 56(d) Motion, and the

arguments of counsel, and for the reasons set out in this Court’s letter ruling of July 26, 2021, the


1
 The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers, if
any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The
Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn: Mark I. Duedall,
1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.


13024230.v1
               Case 20-51002-BLS        Doc 76      Filed 08/02/21   Page 2 of 2




Court hereby DENIES the Motion for Protective Order, GRANTS the Rule 56(d) Motion, and

authorizes discovery and depositions to go forward.

        Review of the Breakwater Defendants’ Motion for Partial Summary Judgment [D.I. 46] is

hereby deferred. Plaintiff’s Response deadline to that motion, as well as any further briefing

thereon, is continued to a later date or dates to be agreed upon between the parties, or, in the

absence of agreement, further order of the Court.




Dated: August 2nd, 2021                       BRENDAN L. SHANNON
Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE




                                                2
13024230.v1
